                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                  CR 13-10-GF-BMM-JTJ


                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.



 ONEY J. BAKER,

                 Defendant.




                                    I. Synopsis

      Defendant Oney J. Baker(Baker)has been accused of violating the

conditions of his supervised release. Baker admitted all ofthe alleged violations.

Baker’s supervised release should be revoked. Baker should be placed in custody

for 7 months, with 29 months of supervised release to follow. Baker should

receive credit for time served in state custody. Baker should serve the first 6

months of supervised release at a secure inpatient drug treatment facility such as

True North in Billings, Montana.

                                    IL Status


      Baker pleaded guilty to being a Felon in Possession of a Firearm on May 16,

2013. (Doc. 25). The Court sentenced Baker to 67 months of custody, followed
by 3 years of supervised release. (Doc. 50). Baker’s current term of supervised

release began on May 17, 2019. (Doc. 56 at 1).

      Petition


      The United States Probation Office filed an Amended Petition on


November 1, 2019, requesting that the Court revoke Baker’s supervised release.

(Doc. 56). The Amended Petition alleged that Baker had violated the conditions

of his supervised release: 1) by failing to attend substance abuse treatment; 2) by

failing to attend substance abuse testing; 3) by failing to report to his probation

officer as directed; 4) by failing to notify his probation officer of a change in

residence; and 5) by committing another crime.

      Initial appearance

      Baker appeared before the undersigned for his initial appearance on

February 11, 2020. Baker was represented by counsel. Baker stated that he had

read the petition and that he understood the allegations. Baker waived his right to

a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on February 11, 2020. Baker

admitted that he had violated the conditions of his supervised release: 1) by failing

                                           2
to attend substance abuse treatment; 2) by failing to attend substance abuse

testing; 3) by failing to report to his probation officer as directed; 4) by failing to

notify his probation officer of a change in residence; and 5) by committing another

crime. The violations are serious and warrant revocation of Baker’s supervised

release.


      Baker’s violations are Grade C violations. Moore’s criminal history

category is V. Baker’s underlying offense is a Class C felony. Baker could be

incarcerated for up to 24 months. Baker could be ordered to remain on supervised

release for up to 36 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of7 to 13 months.

                                    III. Analysis

      Baker’s supervised release should be revoked. Baker should be incarcerated

for 7 months, with 29 months of supervised release to follow. This sentence is

sufficient but not greater than necessary.

                                   IV. Conclusion


      The Court informed Baker that the above sentence would be recommended


to United States District Judge Brian Morris. The Court also informed Baker of

his right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Baker that Judge Morris would consider a timely

                                           3
objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Baker stated that he wished to waive

his right to object to these Findings and Recommendations, and that he wished to

waive his right to allocute before Judge Morris.

The Court FINDS:


      That Oney J. Baker violated the conditions of his supervised release: by
      failing to attend substance abuse treatment; by failing to attend substance
      abuse testing; by failing to report to his probation officer as directed; by
      failing to notify his probation officer of a change in residence; and by
      committing another crime.

The Court RECOMMENDS:


      That the District Court revoke Baker’s supervised release
      and commit Baker to the custody of the United States Bureau of
      Prisons for 7 months, with 29 months of supervised release to follow.
      Baker should receive credit for time served in state custody. Baker
      should serve the first 6 months of supervised release at a secure
      inpatient drug treatment facility such as True North in Billings,
      Montana.




            NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and


                                          4
Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure

to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocute before a district court

judge.

      DATED this 12th day of February, 2020.




                                         V,
                                              ’^-john'Tohnston
                                                 United States Magistrate Judge




                                          5
